Memorandum: The allegations of the complaint of breach of duties imposed on officers and directors by section 717 of the Business Corporation Law and executive committees by subdivision (e) of section 712 pursuant to the authorization for suit under section 721, merit a full and plenary trial and the issues should not be limited to whether the stockholders and directors ratified the actions of the defendants and voted to discontinue suits in good faith and with full knowledge of the facts. The issues as framed in the orders are not the determinative issues; hence the order should be reversed and defendants’ motions for summary judgment denied. (Appeal from orders of Onondaga Special Term denying motion for summary judgment, limiting issues for trial, in stockholders’ derivative action.) Present — 1 Williams, P. J., Bastow, Henry, Del Vecchio and Marsh, JJ. [52 Misc 2d 246.]